     Case 2:20-cv-02202-KJM-KJN Document 17 Filed 09/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHAWN DAMON BARTH,                                   No. 2:20-cv-2202 KJM KJN P
12                        Plaintiff,
13             v.                                         ORDER
14   C/O BORBE, et al.,
15                        Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. By order filed June 28, 20211, plaintiff

18   was granted sixty days in which to file an amended complaint that complies with the April 28,

19   2021 order. Sixty days from that date have passed, and plaintiff has not filed an amended

20   complaint, or otherwise responded to the court’s order.

21             However, on August 2, 2021, plaintiff filed a change of address to the California Health

22   Care Facility in Stockton. Therefore, in an abundance of caution, plaintiff is granted thirty days

23   from the date of this order in which to file an amended complaint.

24             Accordingly, IT IS HEREBY ORDERED that plaintiff is granted thirty days from the date

25   of this order in which to file an amended complaint. Failure to comply with this order will result

26   in a recommendation that this action be dismissed.

27   Dated: September 16, 2021
     /bart2202.eot2
28
                                                         1
